                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 1:19-MJ-00012-ZJH
                                                  §
       v.                                         §
                                                  §
                                                  §
ANTHONY JAMES MADRID                              §



                    ORDER SCHEDULING A DETENTION HEARING


A detention hearing in this case is scheduled as follows:


    Before:

    U.S. Magistrate Zack Hawthorn Courtroom Number: 4
    Jack  Brooks     Federal   Building
    and  United     States   Courthouse
    300          Willow           Street
    Beaumont, Texas 77701                Date: Thursday, January 31, 2019

                                               Time: 2:30pm


       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States Marshal or any other authorized officer. The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.



Date: January 28, 2019
                                             ___________________________________
                                             ZACK HAWTHORN
                                             UNITED STATES MAGISTRATE JUDGE
